Case 8:20-cv-01220-CJC-KES Document 31 Filed 07/14/20 Page 1 of 4 Page ID #:267



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                                 UNITED STATES DISTRICT COURT
15                             CENTRAL DISTRICT OF CALIFORNIA
16                            SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,      Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,
19                                                 Assigned to: Hon. Cormac J. Carney
                     Plaintiffs,                   Magistrate Judge: Karen E. Scott
20
               vs.                                 PROOF OF SERVICE
21
     U.S. DEPARTMENT OF HOMELAND
22   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD R.
23   WOLF, Acting Secretary, U.S. Department
     of Homeland Security; MATTHEW
24   ALBENCE, Acting Director, U.S.
     Immigration and Customs Enforcement,
25
                     Defendants.
26
27
28
                                          PROOF OF SERVICE

     259282382v.1
Case 8:20-cv-01220-CJC-KES Document 31 Filed 07/14/20 Page 2 of 4 Page ID #:268



 1   Sheri Porath Rockwell (SBN 165726)
     sheri.rockwell@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 595-9500
 4   Facsimile: (310) 595-9501
 5   Evan Caminker (pro hac vice forthcoming)
     caminker@umich.edu
 6   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 7   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 8   Telephone: (734) 763-5221
 9   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
10   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
11   699 Exposition Blvd.
     Los Angeles, CA 90089
12   Telephone: (213) 675-5957
13
     * University affiliation provided
14   for identification purposes only
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         PROOF OF SERVICE

     259282382v.1
Case 8:20-cv-01220-CJC-KES Document 31 Filed 07/14/20 Page 3 of 4 Page ID #:269



 1                                     PROOF OF SERVICE
 2    STATE OF CALIFORNIA                     )
                                              )   SS
 3    COUNTY OF LOS ANGELES                   )
 4
 5             I am employed in the County of Los Angeles, State of California. I am over the
 6   age of 18 years and not a party to the within action. My business address is 555 W.
 7   5th Street, Suite 4000, Los Angeles, CA 90013.
 8             On July 14, 2020, I served the foregoing document(s) described as
 9             •    PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
10                  ORDER; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                    THEREOF;
11
               •    PLAINTIFFS’ EX PARTE APPLICATION TO SET STATUS CONFERENCE
12                  REGARDING PLAINTIFFS’ APPLICATION FOR TEMPORARY
                    RESTRAINING ORDER;
13
14             •    NOTICE OF LODGING OF: [PROPOSED] ORDER SETTING STATUS
                    CONFERENCE RE PLAINTIFFS’ APPLICATION FOR TEMPORARY
15                  RESTRAINING ORDER; [PROPOSED] TEMPORARY RESTRAINING ORDER;
16             •    [PROPOSED] ORDER TO SHOW CAUSE;
17
               •    NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS;
18
               •    DECLARATION OF L. SONG RICHARDSON IN SUPPORT OF PLAINTIFFS’
19                  EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER;
20
               •    DECLARATION OF DR. RANIT MISHORI IN SUPPORT OF PLAINTIFFS’ EX
21                  PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                    EXHIBIT A;
22
               •    DECLARATION OF SARAH ZEARFOSS IN SUPPORT OF PLAINTIFFS’ EX
23                  PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER;
24
               •    DECLARATION OF SHERI PORATH ROCKWELL IN SUPPORT OF
25                  PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                    ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES THEREOF
26                  AND EXHIBITS A-D;
27
28                                              1
                                         PROOF OF SERVICE

     259282382v.1
Case 8:20-cv-01220-CJC-KES Document 31 Filed 07/14/20 Page 4 of 4 Page ID #:270



 1             •      DECLARATION OF Z.W.;
 2             •      DECLARATION OF C.Y.;
 3
               •      DECLARATION OF X.Y.;
 4
               •      DECLARATION OF A.G.;
 5
 6             •      DECLARATION OF M.X.;

 7             •      DECLARATION OF Z.L.; and
 8
               • DECLARATION OF W.R.
 9
10                    on all interested parties in this action as follows:

11             • David M. Harris (USACAC) David.M.Harris@usdoj.gov; and
12
13             • Joanne Osinoff (USACAC) Joanne.Osinoff@usdoj.gov

14
15                 (VIA E-MAIL OR ELECTRONIC TRANSMISSION) Based on a
                    court order or an agreement of the parties to accept service by e-mail or
16                  electronic transmission, I caused the document(s) to be sent to the
                    person(s) at the e-mail address(es) listed above. I did not receive, within
17                  a reasonable time after the transmission, any electronic message or other
                    indication that the transmission was unsuccessful.
18
19             I declare under penalty of perjury under the laws of the State of California that

20   the foregoing is true and correct.

21             Executed on July 14, 2020, at Century City, California.

22
23
24
                                                            Lillian Bernal Ruiz
25
26
27
28                                                    2
                                               PROOF OF SERVICE

     259282382v.1
